             Case 3:18-cr-03331-GPC Document 42 Filed 12/17/20 PageID.95 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT                                 ouRflLED
                                            SOUTHERN DISTRICT OF CALIFO                       IA
                                                                                                       DEC 17 2020
              UNITED STA TES OF AMERICA                              JUDGMENT I                       MINALCASE
                                                                     (For Revocation of robat~. _@,eJOI     ~
                                                                     (For Offenses Com ittWlOH!tlil'-MlSf!NQvelfi~f,~)
                                V.                                                                             DEPUTY
              MIGUEL GARCIA-GARCIA (1)
                                                                        CaseNumber:         3:18-CR-03331-GPC

                                                                     William R Burgener
                                                                     Defendant's Attorney
REGISTRATION NO.                 03130-029
•-
THE DEFENDANT:
1Z!   admitted guilt to violation of allegation(s) No.      1

D     was found guilty in violation ofallegation(s) No.
                                                          ------------- after denial of guilty.
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

                                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     December 16. 2020
                                                                      Date of Imposition of Sentence



                                                                      HON. GONZALO P.         CURL
                                                                     UNITED STATES DISTRICT JUDGE
           Case 3:18-cr-03331-GPC Document 42 Filed 12/17/20 PageID.96 Page 2 of 2

AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                MIGUEL GARCIA-GARCIA (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-03331-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 18 months to run concurrent to sentence in case 20CR 1654-GPC.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:18-CR-03331-GPC
